Case 4:19-cv-13365-MFL-APP ECF No. 17 filed 04/21/20   PageID.145   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARYURIS ROSALES,

      Plaintiff,                                Case No. 19-cv-13365
                                                Hon. Matthew F. Leitman
v.

WES FINANCIAL AUTO GROUP, INC.,

     Defendant.
__________________________________________________________________/

                                   JUDGMENT

      In accordance with the Opinion and Order Granting Defendant’s Second

Motion to Dismiss, dated April 21, 2020,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant and against Plaintiff.

                                           DAVID J. WEAVER
                                           CLERK OF COURT


                                     By:   s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: April 21, 2020
Flint, Michigan
